            1      COOLEY LLP
                   JOHN C. DWYER (136533) (dwyerjc@cooley.com)
            2      PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                   CLAIRE A. MCCORMACK (241806) (cmccormack@cooley.com)
            3      BRETT H. DE JARNETTE (292919) (bdejarnette@cooley.com)
                   EMILY B. HARRINGTON (319657) (eharrington@cooley.com)
            4      3175 Hanover Street
                   Palo Alto, CA 94304-1130
            5      Telephone: (650) 843-5000
                   Facsimile: (650) 849-7400
            6
                   Attorneys for Defendants
            7      NVIDIA CORPORATION, JENSEN
                   HUANG, and COLETTE KRESS
            8
                                                   UNITED STATES DISTRICT COURT
            9
                                                  NORTHERN DISTRICT OF CALIFORNIA
          10

          11
                   IRON WORKERS LOCAL 580 JOINT                   Case No. 4:18-cv-07669-HSG
          12       FUNDS, on behalf of itself and all others
                   similarly situated,                            CLASS ACTION
          13
                                     Plaintiff,                   AMENDED STIPULATION AND ORDER
          14                                                      TO CONSOLIDATE RELATED CASES,
                          v.                                      EXTEND DEFENDANTS’ TIME TO
          15                                                      ANSWER OR OTHERWISE RESPOND
                   NVIDIA CORPORATION, JENSEN                     TO THE OPERATIVE COMPLAINT,
          16       HUANG, and COLETTE KRESS,                      VACATE THE INITIAL CASE
                                                                  MANAGEMENT CONFERENCE, AND
          17                         Defendants.                  RESET ALL RELATED DEADLINES

          18                                                      [CIVIL L.R. 16-2, 7-12]

          19                                                      Current CMC: March 26, 2019
                                                                  Judge:       Hon. Haywood S. Gilliam, Jr.
          20                                                      Courtroom: 2

          21       MICHAEL OTO, Individually and On               Related Case No. 4:18-cv-07783-HSG
                   Behalf of All Others Similarly Situated,
          22
                                     Plaintiff,
          23
                          v.
          24
                   NVIDIA CORPORATION, JEN-HSUN
          25       HUANG, and COLETTE M. KRESS,

          26                         Defendants.

          27

          28
  COOLEY LLP                                                                             AMENDED STIPULATION AND ORDER
ATTORNEYS AT LAW
   PALO ALTO
                                                                                        RE CONSOLIDATION AND SCHEDULING
                                                                      CASE NOS. 4:18-CV-07669-HSG AND 4:18-CV-07783-HSG
            1               Pursuant to Civil Local Rules 16-2 and 7-12, plaintiffs Iron Workers Local 580 Joint Funds

            2      and Michael Oto (“Plaintiffs”) and defendants NVIDIA Corporation, Jensen Huang, and Colette Kress

            3      (“Defendants,” and collective with Plaintiffs, the “Parties), by and through their undersigned counsel,

            4      hereby stipulate and agree as follows:

            5                                                   RECITALS

            6               WHEREAS, on December 21, 2018, Plaintiff Iron Workers Local 580 Joint Funds filed a

            7      putative class action complaint, captioned Iron Workers Local 580 Joint Funds v. NVIDIA

            8      Corporation, et al., Case No. 4:18-cv-07669-HSG (the “Iron Workers Action”), against Defendants

            9      for violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

          10       Act”);

          11                WHEREAS, on December 28, 2018, a substantially similar putative class action complaint was

          12       filed in this District asserting the same or substantially similar claims against Defendants, captioned

          13       Oto v. NVIDIA Corporation, et al., Case No. 4:18-cv-07783-HSG (the “Oto Action”);

          14                WHEREAS, on January 18, 2019, plaintiff in the Iron Workers Action filed an administrative

          15       motion to relate the Oto Action to the Iron Workers Action pursuant to Civil Local Rules 3-12(a) and

          16       7-11 (ECF No. 11) because these actions involve substantially the same parties, events, and claims,

          17       and are both class actions brought against the same Defendants under the federal securities laws;

          18                WHEREAS, on January 23, 2019, the Court entered an Order relating the Oto Action to the

          19       Iron Workers Action (ECF No. 12);

          20                WHEREAS, cases pending before the same judge, like the Iron Workers and Oto actions, may

          21       be consolidated under Federal Rule of Civil Procedure 42 if the actions involve a common question

          22       of law or fact;

          23                WHEREAS, under the Private Securities Litigation Reform Act of 1995 (“PSLRA”), if any

          24       party has sought to consolidate more than one action on behalf of a class asserting substantially the

          25       same claim or claims, the Court shall not make a determination on the appointment of lead plaintiff

          26       until after a decision on consolidation is rendered. 15 U.S.C. § 78u-4(a)(3)(B)(ii);

          27                WHEREAS, both actions are styled as federal securities class actions, alleging claims under

          28       Sections 10(b) and 20(a) of the Exchange act, on behalf of persons who purchased or otherwise
  COOLEY LLP                                                                                   AMENDED STIPULATION AND ORDER
ATTORNEYS AT LAW
   PALO ALTO
                                                                    2.                        RE CONSOLIDATION AND SCHEDULING
                                                                            CASE NOS. 4:18-CV-07669-HSG AND 4:18-CV-07783-HSG
            1      acquired NVIDIA Corporation stock between August 10, 2017 and November 15, 2018, and allege

            2      that the same statements made on August 10, 2017, September 6, 2017, November 9, 2017, November

            3      29, 2017, February 8, 2018, February 26, 2018, May 10, 2018, and May 16, 2018 were false and

            4      misleading when made;

            5             WHEREAS, to advance the interests of judicial economy and efficiency, prevent duplication,

            6      and preserve the Court’s and Parties’ resources, the Parties agree that the Iron Workers and Oto

            7      Actions should be consolidated;

            8             WHEREAS, under the PSLRA, when a putative class action asserting claims under the federal

            9      securities laws is filed, a process must be followed whereby the plaintiff gives notice to the putative

          10       class, there is a sixty (60) day deadline for motion(s) for appointment of lead plaintiff to be filed, and

          11       the Court appoints lead plaintiff(s) and approves the selection of lead counsel. 15 U.S.C. § 78u-4(a);

          12              WHEREAS, under the PSLRA, any purported class member desiring to be appointed lead

          13       plaintiff in the Iron Workers Action and Oto Action was required to file a motion for such appointment

          14       on or before February 19, 2019. 15 U.S.C. § 78u-4(a)(3);

          15              WHEREAS, on December 26, 2018, this Court issued an Order in the Iron Workers Action,

          16       scheduling an Initial Case Management Conference for March 26, 2019 along with related Alternative

          17       Dispute Resolution (“ADR”) deadlines;

          18              WHEREAS, the Parties anticipate that the actions will be consolidated, a lead plaintiff will be

          19       appointed, and the lead plaintiff will accordingly file a consolidated complaint;

          20              WHEREAS, in light of the deadline to file a motion to appoint lead plaintiff and lead counsel,

          21       and in the interests of judicial economy and preservation of the Court’s and Parties’ resources, the

          22       Parties agree that Defendants need not answer, move or otherwise respond to the complaints in the

          23       Iron Workers Action or the Oto Action or any related action, or subsequently filed actions transferred

          24       to this Court, until a date to be set following the appointment of a lead plaintiff pursuant to 15 U.S.C.

          25       §78u-4(a)(3)(B) and the filing by such lead plaintiff of a consolidated complaint;

          26              WHEREAS, the Parties agree that, in light of the upcoming deadline to file a motion to appoint

          27       lead plaintiff and lead counsel, it would be most efficient to conduct the Initial Case Management

          28       Conference after appointment of lead plaintiff and lead counsel; and
  COOLEY LLP                                                                                     AMENDED STIPULATION AND ORDER
ATTORNEYS AT LAW
   PALO ALTO
                                                                     3.                         RE CONSOLIDATION AND SCHEDULING
                                                                              CASE NOS. 4:18-CV-07669-HSG AND 4:18-CV-07783-HSG
            1              WHEREAS, the Parties further agree that within ten (10) days following the appointment of

            2       lead plaintiff and lead counsel, lead plaintiff and Defendants will meet and confer and submit a

            3       schedule for the filing of a consolidated complaint and Defendants’ response thereto.

            4                                                     STIPULATION

            5              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties hereto,

            6       through their undersigned counsel, as follows:

            7                                                CONSOLIDATION

            8              1.      Pursuant to Federal Rule of Civil Procedure Rule 42(a), the above-captioned actions

            9       (the “Consolidated Action”) shall be consolidated for all purposes, including, without limitation,

          10        discovery, pretrial proceedings, and trial.

          11               2.      Every pleading filed in the Consolidated Action shall bear the following caption:

          12
                                                    UNITED STATES DISTRICT COURT
          13
                                                 NORTHERN DISTRICT OF CALIFORNIA
          14

          15
                   In re NVIDIA CORPORATION                                Case No. 4:18-cv-07669-HSG
          16       SECURITIES LITIGATION
                                                                           CLASS ACTION
          17       ____________________________
                                                                           Judge: Hon. Haywood S. Gilliam, Jr.
          18       This Document Relates to:                               Courtroom: 2

          19

          20               3.      For all actions subsequently filed in, or transferred to this District, that are related to

          21        the Consolidated Action by the Court, the parties (including the parties to the subsequently filed or

          22        transferred action) shall meet and confer regarding potential consolidation. If the parties ultimately

          23        stipulate to consolidation, such action will be consolidated with the Consolidated Action. If the parties

          24        are unable to agree on consolidation, the parties shall bring the matter to the Court’s attention within

          25        10 days after the subsequently filed or transferred action is related to the Consolidated Action.

          26                                                       SCHEDULE

          27               1.      Defendants need not answer, move or otherwise respond to the pending complaints in

          28        the Iron Workers or Oto Actions or any related action, or subsequently filed actions transferred to this
  COOLEY LLP                                                                                      AMENDED STIPULATION AND ORDER
ATTORNEYS AT LAW
   PALO ALTO
                                                                      4.                         RE CONSOLIDATION AND SCHEDULING
                                                                               CASE NOS. 4:18-CV-07669-HSG AND 4:18-CV-07783-HSG
            1      Court until a date to be set following the appointment of a lead plaintiff pursuant to 15 U.S.C. §78u-

            2      4(a)(3)(B) and the filing by such lead plaintiff of a consolidated complaint in the anticipated

            3      Consolidated Action.

            4               2.    Within ten (10) days following the appointment of lead plaintiff and lead counsel, lead

            5      plaintiff and Defendants will meet and confer and submit a schedule for the filing of a consolidated

            6      complaint and Defendants’ response thereto.

            7               3.    The Initial Case Management Conference in the Iron Workers Action currently

            8      scheduled for March 26, 2019, along with any associated deadlines under the Federal Rules of Civil

            9      Procedure and Civil Local Rules (including ADR deadlines), shall be vacated and reset until after

          10       appointment of lead plaintiff and lead counsel.

          11                4.    The Parties do not seek to reset these dates for the purpose of delay, and the proposed

          12       new dates will not have an effect on any pre-trial dates as the Court has yet to schedule these dates.

          13                5.    The Parties are not waiving any rights, claims, or defenses of any kind except as

          14       expressly stated herein, and the Parties reserve the right to seek further extensions of time as

          15       circumstances may warrant, subject to the Court’s approval.

          16       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

          17       Dated:        February 28, 2019                COOLEY LLP
                                                                  JOHN C. DWYER (136533)
          18                                                      PATRICK E. GIBBS (183174)
                                                                  CLAIRE A. MCCORMACK (241806)
          19                                                      BRETT H. DE JARNETTE (292919)
                                                                  EMILY B. HARRINGTON (319657)
          20

          21
                                                                           /s/ John C. Dwyer
          22                                                      John C. Dwyer (136533)
          23                                                      Attorneys for Defendants
                                                                  NVIDIA CORPORATION, JENSEN
          24                                                      HUANG, and COLETTE KRESS
          25

          26

          27

          28
  COOLEY LLP                                                                                   AMENDED STIPULATION AND ORDER
ATTORNEYS AT LAW
   PALO ALTO
                                                                     5.                       RE CONSOLIDATION AND SCHEDULING
                                                                            CASE NOS. 4:18-CV-07669-HSG AND 4:18-CV-07783-HSG
            1      Dated:   February 28, 2019   BERNSTEIN LITOWITZ BERGER &
                                                GROSSMANN LLP
            2                                   DAVID R. STICKNEY (188574)
                                                JONATHAN D. USLANER (256898)
            3

            4
                                                            /s/ Jonathan D. Uslaner
            5                                   Jonathan D. Uslaner (256898)
            6                                   12481 High Bluff Drive, Suite 300
                                                San Diego, CA 92130
            7                                   Tel: (858) 793-0070
                                                davids@blbglaw.com
            8                                   jonathanu@blbglaw.com
            9                                   -And-
          10                                    Hannah Ross
                                                (hannah@blbglaw.com)
          11                                    Avi Josefson
                                                (avi@blbglaw.com)
          12                                    1251 Avenue of the Americas
                                                New York, NY 10020
          13                                    Tel: (212) 554-1400
          14                                    Attorneys for Plaintiff
                                                IRON WORKERS LOCAL 580 JOINT FUNDS
          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                AMENDED STIPULATION AND ORDER
ATTORNEYS AT LAW
   PALO ALTO
                                                 6.                        RE CONSOLIDATION AND SCHEDULING
                                                         CASE NOS. 4:18-CV-07669-HSG AND 4:18-CV-07783-HSG
            1      Dated:         February 28, 2019                POMERANTZ LLP
                                                                   JENNIFER PAFITI (282790)
            2

            3
                                                                              /s/ Jennifer Pafiti
            4                                                      Jennifer Pafiti (282790)
            5                                                      468 North Camden Drive
                                                                   Beverly Hills, CA 90210
            6                                                      Telephone: (818) 532-6499
                                                                   jpafiti@pomlaw.com
            7
                                                                   POMERANTZ LLP
            8                                                      Jeremy A. Lieberman
                                                                   J. Alexander Hood II
            9                                                      Jonathan Lindenfeld
                                                                   600 Third Avenue, 20th Floor
          10                                                       New York, New York 10016
                                                                   Telephone: (212) 661-1100
          11                                                       jalieberman@pomlaw.com
                                                                   ahood@pomlaw.com
          12                                                       jlindenfeld@pomlaw.com
          13                                                       Patrick V. Dahlstrom
                                                                   10 South La Salle Street, Suite 3505
          14                                                       Chicago, Illinois 60603
                                                                   Telephone: (312) 377-1181
          15                                                       pdahlstrom@pomlaw.com
          16                                                       Attorneys for Plaintiff
                                                                   MICHAEL OTO
          17

          18

          19
                                           ATTESTATION OF CONCURRENCE IN FILING
          20
                            Pursuant to the United States District Court for the Northern District of California, Civil L. R.
          21
                   5-1(i), I, John C. Dwyer, hereby attest that the concurrence to the filing of the foregoing document has
          22
                   been obtained from the signatories.
          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                                     AMENDED STIPULATION AND ORDER
ATTORNEYS AT LAW
   PALO ALTO
                                                                      7.                        RE CONSOLIDATION AND SCHEDULING
                                                                              CASE NOS. 4:18-CV-07669-HSG AND 4:18-CV-07783-HSG
            1
                   Dated:        February 28, 2019               COOLEY LLP
            2                                                    JOHN C. DWYER (136533)
                                                                 PATRICK E. GIBBS (183174)
            3                                                    CLAIRE A. MCCORMACK (241806)
                                                                 BRETT H. DE JARNETTE (292919)
            4                                                    EMILY B. HARRINGTON (319657)

            5

            6                                                             /s/ John C. Dwyer
                                                                 John C. Dwyer (136533)
            7
                                                                 Attorneys for Defendants
            8                                                    NVIDIA CORPORATION, JENSEN
                                                                 HUANG, and COLETTE KRESS
            9

          10

          11

          12                                                 *       *       *

          13                                                     ORDER

          14                PURSUANT TO STIPULATION, IT IS SO ORDERED. The case captioned Oto v. NVIDIA

          15       Corporation, et al., Case No. 4:18-cv-07783-HSG is hereby consolidated into the present action.

          16       The earlier-filed civil action, Case No. 4:18-cv-07669-HSG shall serve as the lead case. The clerk is

          17       directed to administratively close the later-filed civil action, Case No. 4:18-cv-07783-HSG. All

          18       future filings should be done in the lead case only and should be captioned "In Re NVIDIA

          19       CORPORATION SECURITIES LITIGATION."

          20

          21       DATED: MARCH 4, 2019
                                                                         Hon. Haywood S. Gilliam, Jr.
          22                                                             United States District Court Judge
          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                                   AMENDED STIPULATION AND ORDER
ATTORNEYS AT LAW
   PALO ALTO
                                                                   8.                         RE CONSOLIDATION AND SCHEDULING
                                                                            CASE NOS. 4:18-CV-07669-HSG AND 4:18-CV-07783-HSG
